

	

		II

		109th CONGRESS

		2d Session

		S. 2404

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the duty suspension on

		  o-tert-Butylcyclohexanol.

	

	

		1.O-tert-Butylcyclohexanol

			(a)In

			 generalHeading 9902.05.02 of

			 the Harmonized Tariff Schedule of the United States (relating to

			 o-tert-Butylcyclohexanol) is amended—

				(1)by striking the article description and

			 inserting o-tert-Butylcyclohexanol (CAS No. 53860–35–8) (Cyclohexanol,

			 2-(1,1-dimethyl-) (provided for in subheading 2906.19.50); and

				(2)by striking 12/31/2006 and

			 inserting 12/31/2009.

				(b)Effective

			 dateThe amendments made by subsection (a) apply to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of the enactment of this Act.

			

